 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH
SOUTHERN DISTRICT OF NEW YORK DATE FILED:_3 -\ 2-292
x
ELIAS A. WORKNEH,
15 Civ. 3521 (ER) (RWL)
Plaintiff,
- against - ORDER
SUPER SHUTTLE INTERNATIONAL, INC.,
VEOLIA TRANSPORT, NEW YORK CITY,
AIRPORTER, and GOLDEN TOUCH
TRANSPORTATION, ;
Defendants. :
x

 

ROBERT W. LEHRBURGER, UNITED STATES MAGISTRATE JUDGE.

The Court is in receipt of Plaintiff's letter to the undersigned dated March 10, 2020
(Dkt. 248). Plaintiff's request to hold the pending motion to dismiss in abeyance and to
open an investigation into Defendant's production of a medical document is DENIED.
The document issue (concerning a dental appointment) has been repeatedly addressed
and resolved in prior orders.

Despite having been provided a previous extension to respond to the pending
motion to dismiss, Plaintiff has not filed any opposition to the motion, the extended
deadline for which was March 10, 2020. Instead, on that day, Plaintiff filed two letters to
Judge Ramos as well as the letter that is the subject of this order. Plaintiff did not request
a second extension and evidently had the time to compose and file three separate letters
to the Court rather than file opposition to the motion. Accordingly, the Court will proceed

with resolving the motion to dismiss.
SO ORDERED.

cA

   

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: March 12, 2020
New York, New York

Copies transmitted to all counsel of record and mailed to:
Elias Workneh

9019 634 Ave.
Flushing, NY 11374
